Citation Nr: 0916710	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for bleeding ulcers and gallstones secondary 
to medication prescribed by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1945 to November 
1946.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was:  (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability; and (i)  VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii)  VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  38 C.F.R. § 
3.361(d).

The Veteran contends that compensation is payable by the 
Department of Veterans Affairs (VA) under the provisions of 
38 U.S.C.A. § 1151 for gallstones and a bleeding ulcer due to 
treatment by VA.  In his February 2006 notice of disagreement 
and in an April 2007 substantive appeal, the Veteran 
specifically contends that VA failed to warn him of known 
side effects of non-steroidal anti-inflammatory drugs 
(NSAIDS) prescribed by VA.

A January 2009 VHA medical expert opinion shows that the 
Veteran had a long history of arthritis that required 
treatment with various NSAIDS.  Several NSAIDS, to include 
Naproxen, Sulindac, and Diclofenac, were tried prior to the 
Veteran's 2004 diagnosis of ulcers and gallstones.  

VA treatment records dated from 1998 to 2004 show that 
Naproxen, Sulindac, and Diclofenac were prescribed by the 
Veteran's physician at the VA Outpatient Clinic in Eugene, 
Oregon and were filled at the VA pharmacy.

The RO has not yet addressed whether VA complied with 
required informed consent procedures under 38 C.F.R. § 17.32; 
specifically, if the Veteran was informed of known side 
effects of medications prescribed by VA (Naproxen, Sulindac, 
and Diclofenac) prior to his 2004 diagnosis of ulcers and 
gallstones.  The RO should contact the VA Medical Center and 
request that they identify any standard policies or 
procedures with respect to informing patients of possible 
side effects of prescription drugs.  The RO should also 
determine if the VA pharmacy provides drug information for 
prescription drugs filled at the VA.  After all development 
has been completed, the RO should make a determination as to 
whether VA complied with required informed consent procedures 
under 38 C.F.R. § 17.32.
Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any 
necessary development to determine 
whether the Veteran was informed of 
known side effects of NSAIDS prescribed 
by VA, specifically, Naproxen, 
Sulindac, and Diclofenac.  

a.)  The RO should contact the VA 
Medical Center that prescribed NSAIDS 
to the Veteran, and request that they 
identify any standard policies or 
procedures with respect to informing 
patients of possible side effects of 
prescription drugs.  Any relevant 
documentation should be associated with 
the claims file. 

b.)  The RO should determine if the VA 
pharmacy provides drug information for 
prescription drugs filled at the VA.  A 
copy of any drug information or drug 
inserts for Naproxen, Sulindac, and 
Diclofenac that were provided to the 
Veteran or in the normal course of 
business would have been prescribed to 
the Veteran should be associated with 
the claims file.  

2.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence and the RO should make a 
determination as to whether VA complied 
with required informed consent 
procedures under 38 C.F.R. § 17.32.  If 
the benefits sought are not granted, 
the RO should furnish the Veteran and 
his representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
